OFFICE OF THE ATTORNEY      GENERAL   OF TEXAS
                           AUSTIN




Ronorsble Marvin H. B~ovn, Jr.
0rlmMl Dlatplot Attorney
mrt Worth, Texas

                                                         RatIonal Red




                                            enter and thePe
                                            ry day. Under
                                             tPatn# in movo-
                                         ey are sealed.




                      88 together tith the Wnited service
                       laming to establish a canteen ser-
                       ad.yards and to saPve 00ffee and do-
                       r5 free of ohawe and sell them olg-
                     ~HU& c,s&Ies at aotual ood     If they
                               .
         “We are familiar vlth Artlolo 70470-3, V6rnonte
    supplement to Revised Statutes of 194, ktmm as
    L%ma~ Bill lo. 91, passed by the Forty-seventh Legls-
             Xe Interpret the trains aa be-    a part of
    ntilita& reservation and ve oerts%nly Wow that the
    RfadCroea and United Service Organiration are under
    the direct aontrol of the United Btstss &mwmmnt.
g&crab16 Marvin H. Brovn, Jr., Page 2


         "The8e Organlsationr desire to know vhether they
    gsn roll olgarotteo through this canteen retioe vlth-
    out the payment of the 8tats tax. Thir offioe is of
    the opinion that under the law afted above that ruch
    waler oan be made free of the tax.
         "You must underetand that the8e sales vi11 be
    entirely vithin the railroad yards and the trains vi11
    not oome to or neaa- the rail station and the 8ale8
    vi.11be amde entirely on these Army train8."
          An examinstion of Artiole 70470-3, Vermnls Texan Civil
St&utes, cited by you a8 affording  immunity from the olgarette
mi: under the fact8 before you, ~onvhos8 urn that It doe8 not
wepate to oreate suoh ,exemption. A troop train, reSardle88 of its
8ta$us as a part of the Vn%tad States Amy, Savy or YrrrineOorp8 on
l~f&oriaed military maneuvera, 18 alearly not 8 'pat, camp, or
m%t exchange" within the purview and oontmplatlon of the esempt-
&g hot,  from vhioh ve quote the follovWg pertinent portiomt
          "suctloll1. Port,  Gfmp, or unit Eschan@8 es-
    tabll8hed and operated within the State of Texas, by
    OP in con&motion   with the U&ted State8 Wllftary,
    Naval or &mine fopce8, on Wlllta~, lava1 0~ Marine
    Po8t8, Caapr, Station8 or Re8emtion8,    lnolndlng any
    leoalltf vlthin thi8 State where a 6antonmnt e8mp LB
    located and erected, vhere offiomr, soldier8, 8ailor8,
                                      State8 Army, WIvy or
    aur8e8, or mariner of the lhatrited
    lfar5.m Go~ps are being trained, we heroby declared to
    be, and are reoogaired  for such tax purpoeo8 a8 are &me-
    inafter met out to be fnrtrumentalltloa and agemaLe of
    the United State8 Government.
               "section 2. It ia further provided that the pro-
    vicdons of this law 8hall extend to and apply to my
    authorized        branch of a poat, oamp or unit exchange
    vhich akaybe ertabllshed for the exoluslvs-baaefit of
    the officers, soldiera, sailors,          nurse8 or marinea in
    the     Army,   Rang  or lhr%ne Oorps   of the United State8 at
    any time that said officepr,          soldbra, 8aoilon, me8
    or marines shall be on author&s+ m&M.targ maneuver.
    It being the express intent of the Legielatme by thin
    Act to allow soldiers, sailor%,          nume8 an& marine8 in
    the Army, RaYy end Uarine Gorpr of the United States,
    to purchase cigarettes, from the camp, unit, or po8t
                                                                         -j    ;




~odle     Xarvin S. Brown, Jr., Page 3


     -ame     without 9ayiag the state st8mp tax thereon.
     16 18 al80 eX9IW881~ pmvplded that this bV ah411
     not be oim8tPUed 88 aUthWiCil.@  w  p9FSOSl or persons
     whatsoever, other than those persons authorlred by
     feral   Law and Army, Bavy or Xarlne Corps rcrgulations
     to purohase oigarettes from a oamp, unit, or post ex-
     change, or on authorlred mllltaPy maneuvers vlthout
     paying the state StaE9 tax a8 9rovFdad by law themon.


          %eatlon 4. It 18 further reeogalxea,deolamd
     and provided that the 9rovlslon8 of seatloo 2, Chapter
     241, Aotr of the Regular der8lOn of the 44th Legl8latu~e,
     with amendamsnts, nlating    to tflrst #lee of algaretter
     dOea XiOtapPlr t0 SIl1.8 bf SU0h part;, 08lQ OF UXkit&Xx-
     ohonge8 UZldOl'
                   the OOl?iditiQnS 89tbSifiOdin ti 9FtWding
     SaOtiOZkSOf this hV QP t0 Sale8 in aWWdaa&Ce with 8uoh
     SpWified klOnditiOli8  to rush port, 0uDp or unit exohanges
     by a llawed   algamtte    distributor ln Texas.’
          Ths puPpQ118,natum  end plan of operation of "port, oam9,
or ualt OxUhaS5@8," e~P.SSlj aSdO the SIlb,jOQt   Of the abQV0 10&B-
btiOn, IS fully &soPibed in OUP 09lalon So. O-4392, octpyof vhlah
ve 8W1080 for yotlPinfomatlcm.      Us balleve you wfll aosrolude
therofr,a that neither a troop tM&a    9~ooe*dlng under Ooverawat
~gulatlon and duly s-led during movemeat, POP say part of the
tk&tOdstate8    Amy,, Xavy or B&&W      COX'98On autherlssd mlllta~
m4aeavers, nor the Amerloan Iatloml Red Cross nor th8 United
StakS 3enloe Organlzrtlon i8 or 6OIlStitUtOSa *pOSt, @am9 or
rulftemhange eStabll8hOd and OpePatbd vlthln the State of Texas,
by eP In oonjaumtion vlth the United State8 Ibllltary,IVavalor
Xarlae forc3e)13,"  etc. under cantrollIng oouct deolalans and war De-
9al'tEWt mgUbXtiOll8, SO a8 to b8 brought SqUalWly Vithb           ths 8@09e
utd operation of th8 statute exempting the latter          organllratlon8
frorm the cigarette    tax.  ma2g conceivable   arganizationa,    800let~68
6r ooa~e88Ional~e8 might pPOperly sad under dw autborication, se11
O%@WettaS and Other taxable CraamtOdltles     Vithin    tha conii&%e8Of OS-
kbllahed allitarg poats or rsservatloae OP in oennacticuivith a
portion of the regular Army, Ravy OF Xarlne aOPp8 on authorized
ManWe*    or on movement by tFoep train, without eanJoylngthe lm-
lualty from state taxation socoPd.edreaogx%lredagenoles or lnatru-
WtalitieS Of the F@deP?LlCZQVePnIIIentruoh II8 *pOSt, oaap or Wilt
=m?J8.n        It van the plain Intent of the let undar oonrldaratlon,
m ~ree84d       in its WbptiOn, “to declam md reoognise for crertaln
ta8 9ur908811,post, oam9 or unit ex&atiger establl8h4d and apmted
&&in the State of Texas, by or ln soajumtlon with the United
St,&48 Mllltary, naval or l&w+4 foraes to b4 instra4nt4llti48 uul
-148       Of the United Stat48j   and the instant fnotual situation
oat falling   Uithb   suoh O~88ifiOatiOn8~ w% J%U%td%t%rEIin%, ilkd4-
p&ent of said Statute, whether or not the org.gsnleatlons Involved
SPY in8trmmentalitle8 or agsnoies of the Oovermmnt 80 as to b4
a%&     fPcanstate taurtion under gewral oo~tltutlonal prinoiples,
            We have no dlffioulty in hold-     the Amerioam llatlonal
$44 Croat, or any duly organized or exlstlng chapter           Umwof,   to
m nn agency or lnrtrmnrsntalltyof the TJnitedStates Qov4Pmmnt.
It8 national status is so 48tabliBh4d by Title 36, Chapter 1, Seo-
t@au 1-12 Of th4 United Stat48 Cod4 Annotated. Eiy th% statutes
dverted    to "The Ameriosn 88tional Red 0~088" is oreated a body
%%rpoiUt4 and 9OlitiO in th% DintPlot of Columbia, With the U8uel
oorpOMte inCid%ntS, for the puPpOll Of furni8hing VObtJte%P            aid t0
th, alelcaad wounded of 8r81ieaIn time of W&P, In oooordaade with
the spirit and conditions of the Conte~enca of Oemva of Obtober,
1863, Md al80 Of the Beaty of the Bed CP088, or the 'Flustyof
@eaeVe   Of August 22, l&k, to vhlah th4 IJnltedStates of Am4Plas
mV0 it8 adh98iOJlOn Haroh 1, 1882. Momover,           the Sesmtsry of
Llt8t.4, the W~P Department, the T~%asu~y Department and t-4           PP%s~-,
de&S Of t&8 Tlhit%dStat48 have aSSUll4dand reoognlz4d th4 g%YOPlI-
m&al 9ur908%, Il4tUlW    and St8tUS Of  th4 hlSriO&Ll    !?atiOndt   m   Cl’OSS.
0oolapui38, in adclitiC8.U
                        t0 4MGting E34aSIlP48   fOP it8 OP&iaal ilX%OPp-
Or'atiOII end subsequent ZWinCOrpOr8tiOn, h&IS, frop August 3, 1882,
uuttl e recent date, 8uocsrsaivel~and repeatedly srpproprirtedfund8
fQl'it8 furtheranoe pnd UV&int%llau%e  &I 8-O P48pbOtS. And the OOUl?tS
b8v% joined in this Congreessional,  %xe%utlv% and and administretlv4
~~gnitlon of the national or gov%Pnmental etatue of th% orgrai~a-
       . Orangov vs. Unltsd States, 261 Fed. 172~ kuerionn liatlonal
RIc\&?osS Vs. Fel.mer Post, 159 f. E. '7'71.'
               But our r%s%erch has not developed nor have ve b%ea
    fiwnishsd any authority or basis, alth%r &ng~%salpnal    ad&nn?~~$-
    ;iwnr, j~d~,l&     fog plding thab ty Uhlted $4Pv Se bP6
                      P a a US as a Fe 4~a Uzenalpor FnStrrPlsntallts
    SO as to enjoy $5lunlnitgfroBathe burden iifSiat4 taxattikn. You%
    latter cioea not outllne the purpose, nature and plan of OperatilOIi
    Of the United Servloe Organlzatlon and it8 varioue unita. But a%-
    OOrding to Infonnetlon available from other BOIUJCBB,this omganira-
    tiSn i8 oomposed of the Y.lii.C.A.,Y.W.C.A., Hjtional Catholio
    haoil, Jeviah Welfam, Travelers * Ald, and the Salvation Army -




c
g@@rrrble llarvlll8. bwmJl* Jr., Pia&. 5



.1o 1r g a nlc a tfa
                  ar laooletler
                        r       whlcrhare, vlthln themelves,
8xirtlng InaIdea~s of 01~11 or rel1glous life, vholly dlvaroed
;g    Amy notion 6r.,i~us of Federal agenoisr or Inrtrmontali-
        The lmxdablo work and worth of the Uhitod Service O~anI-
Sat&,    of vhlcrh the&. -WiOU8   01~10 and ahurah organlsatIon8
•~ tNXIpOnOnt partll, ti fUrEi18hiagCthe soalal and rWreatloM1
f~lllt1es and aativltier so neaersary to the rrustalned mopale
of our fi@ting foroe8, 18 fully reaognlzed by this departments
mt ab8ent 8O3SO hgi8bbtiVe    , exeautlre or judlolal authorltj oon-
ferrfng upon such OrganIsatlon the 8tatus 0r an agency or In-
&4Bnentslity   Of the WVemnnent, vo an oonrtraiaed,     under the
faotr at OUr disposal, to hold that 8Ueh OPganIsatlon 18 not of
garermental abaraoter.

           It 14 aooordlngly our opialtm that the AmQrioan g8tlonal
Red cl'Q8S, 68 119 SgSnOy Or ili8tN~t~it~   Of the Federal @O?em-
mt, IS, undex’prblUiphB8 Of COn8tittltiO~l iBnaunfty e8tabtih.d
br th8 00UrtS. exempt from rush skte kustion a8 Operates to place
s dire& burden upon its aetlVitte8 and iuaotions, inclading the
ml9 by It,   of Qf&awttO8 on troop tralnsj but, on the other hand,
the UnIted Service OrgM.i8atfon, a8 presently orgsnised azkd aon-
dUoted, 18 not UI agenof or in.otZ'ImWtoli~of the Ooverziment  and
d&9*8llOt enjOy 8UOh taX iarnunit~.

             Bovever. in holding that the American $ational Red Cro8s
-J,  under the fmturrl    8ltU*tiO%l,   &smly    sell otganttes, vlth-
o\ltpayment of the olgrrretto     tu levied by Article 70k7a, Vemmn~8
Texas Clvll 8tatUte8, ve do not pas8 Upon the que8tion of whether
Or !lOt auah taX XUay be 1aViul~      oolleeted QZt 8ale8 w 'd18trIbUtOrs"
af cigarettes, a8 deftned by 8aid Aat, to the American Watlonal Red
0PO8S Within    this 8tote.

           Trusting the foregoIng f'dlly Bn8NWt3 your inquiry, ve am

                                               Youra very truly
                                           ATTORBEY -        OF TZXAB